Amendment No. 1 to

Promissory Note 11-2 Dated February 10, 2011

  

This Amendment No. 1 to Promissory Note 11-2 dated February 10, 2011 issued by
ProUroCare Medical Inc. in favor of Maslon, Edelman, Borman & Brand, LLP (the
“Note”) is made to amend the Maturity Date and the Conversion Price of the Note.

 

The following defined terms of the Note are hereby changed as defined below:

 

“Maturity Date” The Maturity Date shall be August 10, 2013. “Conversion Price”
The Conversion Price shall be $1.00 per share.

 

No other defined terms or clauses of the Note are changed.

 

This Amendment No. 1 is dated and effective as of September 27, 2012

 

 

Maslon, Edelman, Borman & Brand, LLP

  

 

/s/Paul Chestovich, Partner______

 

 

ProUroCare Medical Inc.

 

 

 

/s/ Richard Thon_________________

Richard Thon

Chief Financial Officer

 



 

 

